Detailed Action
This action is in response to claims filed 30 November 2020, for Application No. 15/489,039, filed 17 April 2017.  Currently claims 1-20 are pending.
The rejections under 35 USC §112 and 35 USC §103 have been withdrawn in light of the amendments and arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From Independent claims 1, 8, and 15:
the stochastic reduce convergence being optimized for a connected undirected network solve by n nodes collectively by: 
    PNG
    media_image1.png
    60
    252
    media_image1.png
    Greyscale
, where a feasible set x is a closed and convex set in Rd and is known by each of the n nodes, and fi is L-Lipschitz continuous over x with respect to a Euclidean norm ||∙||.


The references do not disclose the stochastic reduce convergence being optimized for a connected undirected network solve by n nodes collectively by: 
    PNG
    media_image1.png
    60
    252
    media_image1.png
    Greyscale
, where a feasible set x is a closed and convex set in Rd and is known by each of the n nodes, and fi is L-Lipschitz continuous over x with respect to a Euclidean norm ||∙||.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126